Citation Nr: 0714090	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  98-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Entitlement to service connection for a chronic right 
knee disorder.

3.  Entitlement to service connection for a chronic left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 through 
September 1992.  He also served in the National Guard, 
although the exact periods of service remain unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran is seeking service connection for a back 
disability and bilateral knee disabilities.  This matter was 
remanded by the Board in June 2005 for additional 
development.  In particular, the Board requested the RO to 
"verify the veteran's complete periods of active service, 
active duty, and active duty for training with the Virgin 
Islands Army National Guard" and to "forward all available 
service medical records associated with such duty for 
incorporation into the record."  In July 2005, VA sent a 
letter to the Adjutant General in the Virgin Islands 
requesting service medical records and verification of all 
periods of service, including the character of service.  This 
request does comport with the Board's June 2005 order.  
However, there is no response of record from the Adjutant 
General.  

In July 2005, VA also requested the necessary information 
from the National Personnel Records Center (NPRC).  NPRC 
provided a negative response in the same month, but referred 
the RO to the Defense Personnel Records Image Retrieval 
System.  An undated response shows several scanned documents 
memorializing the dates and terms of the veteran's 
enlistment/reenlistment in the Virgin Islands Army National 
Guard (VIANG).  A September 1992 document shows that the 
veteran enlisted for a period of two years, six months, and 
twenty-four days.  A December 1996 document shows that he 
voluntarily extended his September 1992 enlistment agreement 
for a period of six years.  Finally, an August 2002 document 
shows that he voluntary extended his enlistment for a period 
of six years.  This implies that the veteran remains in the 
VIANG at this time.  The evidence of record indicate that the 
veteran was on the active duty with the Army from April 1987 
through September 1992, according to his DD Form 214, which 
is in the claims folder.  The evidence also appears to 
indicate that he has been in the VIANG since September 1992.  
It is clear from an October 2001 document that the veteran 
was ordered to active duty for the period between October 
2001 and December 2001.  That is the only period of active 
duty, active duty for training, or inactive duty service in 
the VIANG that is clearly verified.  There were also no 
service medical records from the veteran's reserve service 
added to the claims folder following the Board's remand.  

While VA received a negative reply from the NPRC, and a 
partial reply from a DPRIS search, the July 2005 letter to 
the Adjutant General of the VIANG went unanswered and VA 
failed to follow up.  Since it is likely that the VIANG is 
holding the relevant information with regard to the veteran's 
reserve service, VA must follow up.  Under 38 C.F.R. 
§ 3.159(c)(2), when relevant records are in the possession of 
a Federal department or agency, such as the veteran's 
National Guard records, VA "will make as many requests as 
are necessary to obtain" them.  "Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them."  Because VA did not follow up with its first request 
to the VIANG despite having received no response, VA has not 
complied with 38 C.F.R. § 3.159(c)(2).  Also, by failing to 
obtain the service dates and service medical records, the 
requests of the June 2005 Board remand have not been 
answered.  If any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  While the Board 
regrets the delay, another remand is required.  See Stegall 
v. West, 
11 Vet. App. 268 (1998).  

Because the veteran's complete record was unavailable at the 
time of the August 2006 VA examination, if additional records 
are associated with the claims folder, an addendum is 
required such that the VA examiner can provide a nexus 
opinion on all of the veteran's claims based upon a review of 
the entire relevant records.  The veteran is entitled to such 
under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Contact any necessary source, 
including the Adjutant General of the 
Virgin Islands Army National Guard, to 
obtain verification of all of the 
veteran's National Guard service since 
September 1992, including identifying the 
specific periods of active service, active 
duty for training (ACDUTRA), and inactive 
duty for training (INACDUTRA).

2.  Obtain all service medical records 
from September 1992 through the present 
relevant to the veteran's National Guard 
service.

3.  Then, obtain an addendum to the August 
2006 VA examination report, by the same 
examiner if possible.  If the examiner 
feels that an additional examination of 
the veteran is needed, schedule the 
examination.  The examiner should review 
and consider the entire body of evidence 
and answer the following questions: 

a.  Is it at least as likely as not 
(probability of 50 percent or 
greater) that the veteran's back 
disability had its onset during his 
active or reserve service or 
otherwise increased in severity 
beyond its normal progression during 
the reserve periods identified as 
active service or active duty or 
active duty for training (ACDUTRA)?

b.  Is it at least as likely as not 
(probability of 50 percent or 
greater) that any current back 
disability is related to the 
veteran's treatment while on active 
duty for back strain?

c.  Is it at least as likely as not 
(probability of 50 percent or 
greater) that any right or left knee 
disability had its onset during the 
veteran's active or reserve reserve 
service or otherwise increased in 
severity beyond its normal 
progression during the reserve 
periods identified as active service 
or active duty or active duty for 
training (ACDUTRA)?

4.  Then, readjudicate the veteran's 
claims. If the benefits sought on appeal 
remain denied, issued a supplemental 
statement of the case and allow the 
appropriate opportunity to respond.  
Thereafter, return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

